Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on July 5, 2022 . Claims 1-13  are currently pending. Claim 10 has been amended by Applicants’ amendment filed on 7/5/2022. No claims were cancelled or newly added. 
Applicants’ election with  traverse of Group III, claims 10-13, drawn to a method of in vitro proliferating γδ T cells were previously acknowledged.
Additionally, Applicants’ election with traverse of the following species was previously acknowledged:
1. K562 cells as the single species of feeder cells ( claim 4 );
2. Enriched γδ T cells obtained by stimulating human PBMCs with zoledronic acid as the species of T cells stimulated (claim 5); and
3. An anti-CD3 antibody as the species of antibody (claims 9, 11, and 12).

Claims 1-9 have  been  withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction requirement between Group I-III was previously made FINAL.
Applicant is reminded of the right to petition under 37 CFR 1.144, if applicant disagrees with the requirements for restriction filed on 7/23/2021. 
Therefore, claims 10-13  are currently under examination to which the following grounds of rejection are applicable.	

Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/KR2017/012701, filed November 10, 2017, which claims priority to Korean Application No. 10-2016-0150338, filed November 11, 2016. Filing of a certified untranslated copy of the Korean Application No. 10-2016-0150338, filed May 10, 2019 is acknowledged. 
Thus, the earliest possible priority for the instant application is November 11, 2016.

Response to arguments
Withdrawn Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(b)
In view of Applicants’ amendment of claim 10, the rejection of claims 10-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 
                                             Claim Rejections - 35 USC § 103	Applicants allege that Cho et al. qualifies as prior art under 35 USC 102(a)(l)
as it is a publication. Moreover, Applicants allege that  Cho et al. reference was published in April of 2016. Applicants assert that Tai-Gyu Kim is the senior author of Cho et al., and thus the applied reference has the same inventive entity as the instant Application. Additionally, the publication date (April of 2016) is less than one year before the earliest priority date of the instant Application (November 11, 2016). Therefore, a disclosure made 1 year or less before the
effective filing date of a claimed invention shall not be prior art to the claimed invention under
subsection (a)(l) if the disclosure was made by the inventor or joint inventor. As applicants argue,  the Cho et al. disclosure is a disclosure by the joint inventor within one year of the effective filing date of the priority application and as such does not qualify as prior art against the present application. Therefore, the rejection of claims 10-3 under 35 U.S.C. 103(a) as being unpatentable over Cho et al., Kim et al., Figueiredo et al., and Shimizu et al., has been withdrawn. 
Applicants’ arguments are moot in view of the withdrawn rejection. 
New rejection
Claim Rejections - 35 USC § 112 – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new rejection necessitated by amendment of the claims in the response filed on July 5, 2022.
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Claim 10 has been amended to recite “the feeder cells express on their surface a costimulatory molecule group consisting of 4-lBBL, CD80 and CD83, or a costimulatory molecule group consisting of 4-lBBL, CD80, CD83 and CD40L”. Thus the instant claims are broadly but reasonably interpreted as a genus of feeder cells expressing on their surface the group of costimulatory molecules consisting of 4-lBBL, CD80 and CD83 or 4-lBBL, CD80, CD83 and CD40L, wherein the feeder cells do not express a human leukocyte antigen (HLA) and are able to induce in vitro expansion of γδ T cells without T cell receptor stimulation. There is no correlation structure/function for the claimed genus of feeder cells.
The Specification merely teaches a very limited number of feeder cells which do not express HLA and express on their surfaces a costimulatory molecule group consisting of 4-lBBL, CD80 and CD83, or a costimulatory molecule group consisting of 4-lBBL, CD80, CD83 and CD40L to stimulate γδ T cells without T cell receptor stimulation, in particular the specification states at paragraph [0022] :. 
“First, since K562 cells do not express HLA molecules, but have an advantage of expressing adhesion molecules, for example, ICAM, LFA-3 and NKG2D ligands and MHC class I-related chain A, a stable K562-based transformant expressing a costimulatory molecule group consisting of 4-1BBL/CD80/CD83 or a costimulatory molecule group consisting of 4-1BBL/CD80/CD83/CD40L was prepared”.
Moreover, the Specification teaches isolated  γδ T cells from PBMC which  reached 60% or more purity, and in particular isolated into CD3+ and Vγ9+ subsets (paragraphs [0067] [0068] of the published application). In relation to the feeder cells, the Specification discloses 3 cell lines: (i)  a Burkitt's lymphoma cell line Daudi, (ii) an erythroid bone marrow cell line K562 and (iii) a leukemia cell line U937 that were obtained from ATCC to establish feeder cells. The Specification teaches that Human CD80, 4-1BBL and CD83 genes were amplified from cDNA through PCR and sequentially transformed into K562 cells. mAbs were used to test surface expression of costimulatory molecules and activation markers in K562 and Vγ9 Vδ2  T cells. Note that Vγ9 Vδ2  T cells respond to cells infected with CMV, especially in transplant patients and express an array of NK receptors that recognize tumors and enhance tumor cytotoxicity (Cho et al., April 2016, Journal of Leukocyte Biology 521, pages 521-529; of record IDS filed on 5/10/2019; page 521; col. 2 ). Moreover, the Vγ9 Vδ2  T cells were used for expansion in cell culture in the 
    PNG
    media_image1.png
    246
    326
    media_image1.png
    Greyscale
presence of IL-2 and stimulated with K80/4-1BBL/CD83, K80/4-1BBL or K80/83 for 7 days (paragraph [0080]). FIG. 1 is a diagram illustrating the proliferation of human γδ T cells in vitro by establishing stimulatory cells expressing costimulatory molecules CD83/4-1BBL/CD80, which are an immunostimulatory ligand-free K562 cell line. Figure 4 “shows the result of proliferating γδ T  cells stimulated by feeder cells expressing a combination of different types of costimulatory molecules, demonstrating that the proliferation rate of γδ T cells when being stimulated with feeder cells expressing CD83, 4-1BBL and CD80 is the 
    PNG
    media_image2.png
    368
    513
    media_image2.png
    Greyscale
highest. (paragraph [0092] of the published application). In relation to stimulation of γδ T cells without T cell receptor stimulation, the Specification states “after the treatment with zoledronic acid and a high concentration of IL-2 for 7 days, γδ T cells were stimulated using feeder cells [K562 feeder cells expressing 4-1BBL/CD80/CD83] and a low concentration of IL-2 (20 IU/mL), and as a result of subsets analysis the γδ T cells, it was confirmed that, unlike γδ T cells stimulated only with zoledronic acid, there was subsets of central memory cells (FIG. 7).” The Specification states at paragraph [0098] “As shown in FIG. 8B, it was confirmed that, when the anti-CD3 antibody was not used, the purity of Vγ9+ / Vδ2  T cells +T cells was higher”, and at paragraph [0100] “Among feeder cells expressing various types of costimulatory molecules, γδ T cells proliferated using feeder cells expressing all of 4-1BBL/CD80/CD83 [in Daudi and Raji tumor cell lines] exhibited the highest proliferation rate”. Furthermore, the Specification states at paragraph [0106], “the case of the feeder cells expressing 4-1BBL/CD80/CD83/CD40L, the  γδ T cells were able to be proliferated when a T cell receptor was not stimulated with anti-CD3”. The Specification illustrates in Figure 10 cytotoxicity of γδ T cells proliferated in the presence of 4-1BBL/CD80/CD83/CD40L on target K562, Daudi and Raji that will be used as cells killing allogenic tumor cells. The Specification defines “feeder cells” as  “artificially manufactured antigen-presenting cells, and non-immune cells modified to express an immune molecule” However, the Specification is silent about how to make and use other artificially manufactured antigen-presenting cells lacking a HLA and able to induce proliferation of Vγ9+ / Vδ2  T cells +T cells without T cell receptor stimulation. 
The art of Cho et al., (2016, Leukocyte Biology 521, pages 521-529) discloses establishment of K562, Raji, and Daudi -based feeder cells expressing CD80, 4-1BB, and CD83L able to induce long term growth of Vγ9+ / Vδ2  T cells +T cells  stimulated in the presence of αCD3 and/or αCD28 antibodies (page 526; col. 1, last paragraph). However, Cho et al., does not teach how to make and use other feeder cells and whether K562, Raji, and Daudi-antigen-presenting cells lack a HLA. Cho et al does not teach  feeder cells  stimulated without having T cell receptor stimulation. Thus the prior art does not teach co-culturing of the feeder cells and γδ T cells without T cell receptor stimulation, where the feeder cells express on their surface a costimulatory molecule group consisting of 4-lBBL, CD80 and CD83, or a costimulatory molecule group consisting of 4-lBBL, CD80, CD83 and CD40L. Thus, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the invention as claimed.   Any claim not specifically recited is included in the rejection because it depends from a rejected claim.
Conclusion
Claims 10-13 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633